This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 148
Utica Mutual Insurance Company
&c.,
            Appellant,
        v.
Style Management Associates
Corp., et al.,
            Respondents,
et al.,
            Defendants.


          Chris Christofides, for appellant.
          Tracy L. Frankel, for respondents.




MEMORANDUM:
          The order of the Appellate Division should be reversed,
with costs, the motion of defendants Style Management Associates
Corp., Style Management Corp. and Yosi Sason for summary judgment
dismissing the complaint denied and the certified question

                                 - 1 -
                                 - 2 -                        No. 148
answered in the negative.
          The issue on this appeal is whether defendants Style
Management Associates Corp., Style Management Corp. and Yosi
Sason (Style defendants or Style) are entitled to summary
judgment as a matter of law.   Viewing the facts in the light most
favorable to the nonmoving party, triable issues of fact exist as
to the nature of the relationship between the moving defendants
and the unlicensed contractor involved in the renovation project
-- defendant Zak Baruch (see Vega v Restani Constr. Corp., 18
NY3d 499, 503 [2012]).   Therefore, we hold that the Style
defendants are not entitled to summary judgment.
          Specifically, Style's role in the home renovation
project was allegedly more than the mere listing of Style's name
on the building permit and the completion of some minor carpentry
work, as Sason testified.   Baruch testified that he paid Style, a
licensed contractor, to obtain the building permit to cover the
entire renovation project, including the installation of wood
floors -- the same work that experts determined caused the fires
and resulting property damage.    According to Baruch, he and Style
had engaged in similar arrangements on other projects.   The
permit application, signed by the homeowner, identified Style as
the contractor and included floor installation in the work to be
performed.   In addition to Style being named on the permit
application and permit, Style submitted its own certificate of
liability insurance for the project, contractor's license, and


                                 - 2 -
                                   - 3 -                           No. 148
workers' compensation information.         Baruch further testified that
Sason demanded (and received) additional funds because the job
was bigger than Sason had anticipated.         According to Baruch,
Sason threatened to withdraw the permit if Baruch did not supply
the additional funds, requiring Baruch to discontinue the work.
            The conflicting accounts of Baruch and Sason, and the
documentary evidence submitted in conjunction with the building
permit, raise triable issues of fact as to the relationship
between the defendants, as well as Style's authority to control
the project.     A trier of fact should be permitted to determine
whether Baruch and Style/Sason were partners, a joint venture, or
in an agency relationship such that the Style defendants would be
liable for the damage that occurred as a result of the flooring
work.
*   *   *    *     *   *   *   *    *      *   *   *   *   *   *     *   *
Order reversed, with costs, motion of defendants Style Management
Associates Corp., Style Management Corp. and Yosi Sason for
summary judgment dismissing the complaint denied and certified
question answered in the negative, in a memorandum. Chief Judge
DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and
Garcia concur.

Decided October 27, 2016




                                   - 3 -